05/14/2021



                                                                          Case Number: DA 19-0301
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 19-0301


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TODD CARLISLE FISHER,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 14, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 14 2021